DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to a request for continued examination filed on 01 March 2021 incorporating amendments and remarks filed on 09 February 2021. Claims 1-3, 5-6, 8-13, 15-16 and 18-22 are pending in the application; claims 1-3, 5-6, 11 and 21 are amended; and claims 4, 7, 14 and 17 are cancelled.

Claim Objections
Claims 1-3, 5-6, 11 and 21 are objected to because of the following informalities: Examiner objects to the presented claim amendments because they are not in accordance with 35 CFR 1.52 (a) (1) (v) which states in relation to all papers other than drawings that are submitted on paper, or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application must be "Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition." The presented claims do not have sufficient clarity and contrast for optical character recognition due to the grey color of the text, small font, and line spacing. In the future, Applicant is advised to submit papers written in black ink, with an appropriate sized font and spacing.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Virtual Infrastructure Manager (VIM) in claims 1, 6, 8-10, 11 and 18-20; slice management module in claims 6 and 8-10; and a virtualized network function manager (VNFM), a network functions virtualization orchestrator (NFVO), or an operation support system (OSS)/business support system (BSS) in claims 6, 8-10, 16 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-13, 15-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is lack of antecedent basis in claims 1 and 11 for “the first network slice” (line 6 in claim 1 and lines 10-11 in claim 11) rendering the scope of the claims ambiguous. The dependent claims do not cure this issue.
Claim 11 is an apparatus for managing resources claim and recites, “send, using the interface, the final decision results to a virtualized infrastructure manager (VIM), wherein the VIM instructs to allocate resource of a first network slice in the plurality of network slices to a second network slice in the plurality of network slices based on the final decision results.” Therefore, any features of claim 11 that are not part of or limiting the apparatus for managing resources are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer. Therefore, a rejection under 35 U.S.C. second paragraph is appropriate.
Moreover, claim 18 is directed towards wherein the “apparatus” is deployed in the virtualized network function manager; claim 19 is directed towards wherein the “apparatus” is deployed in the network functions virtualization orchestrator; and claim 20 is directed towards wherein the “apparatus” is deployed in the operation support system/business support system. Therefore, any features of claim 18 that are not part of or limiting the structure of the virtualized network function manager; any features of claim 19 that are not part of or limiting the structure of the network functions virtualization orchestrator; and any features of claims 10 and 20 that are not part of or limiting the structure of the operation support system/business support system are either not part of said claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer. Therefore, a rejection under 35 U.S.C. second paragraph is appropriate. (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-13, 15-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, (WO 2016/054922 A1) citations below are from US 2017/0214544 A1 which serves as a translation of Lin in view of Samdanis et al. (US 2019/0174498 A1).

Regarding claim 1, Lin discloses a method for managing resources of a network slice, the method comprising: 
obtaining independent decision results of a plurality of network slices respectively (Figs. 1 and 2, [0057]-[0060], [0115]), wherein each independent decision result comprises scale-out, scale-in, or keeping a quantity of instances unchanged ([0057]-[0058], [0061], [0115]); 
when the independent decision results of the plurality of network slices are not same, determining final decision results for the plurality of network slices based on the independent decision results of the plurality of network slices ([0057]-[0058], [0062]-[0064], [0077]-[0078], [0093], [0115]); 
sending the final decision results to a virtualized infrastructure manager (VIM), wherein the VIM instructs to allocate resource of to a second network slice in the plurality of slices based on the final decision results ([0057]-[0058], [0063]-[0064], [0066]-[0068], [0115]; [0061] scaling involves increasing or decreasing resources; [0006] the MVNO communicates with the VIM to implement resource allocation); and 
wherein an independent decision result of the first network slice is scale-in and an independent decision result of the second network slice is keeping a quantity of instances unchanged or scale-out, or an independent decision result of the first network slice is keeping a quantity of instances unchanged and an independent decision result of the second network slice is scale-out ([0061], [0092]-[0093], [0115]).
Lin does not disclose the following; however, Samdanis discloses obtaining a service level agreement (SLA) indicator of the first network slice ([0033], [0135] );
obtaining a predicted service indicator of the first network slice after the resources of the first network slice are allocated to the second network slice ([0096] disclosing “The network management system consults the traffic prediction module 86 to ensure that the inquired resources are available for the specified time duration”, [0124] disclosing a slices share of resources are dependent on resource usage of other slices; [0135] reconfiguration based on traffic prediction and SLA);
determining final decision based on determining whether the predicted service indicator of the first network slice is not contrary to the SLA indicator of the first network slice ([0044]-[0053] disclosing features related to the implementation of “ the dedicated network slices (with independent scheduling capabilities) are configured for predetermined time durations (e.g. based on traffic predictions and/or SLA parameters)…to select, for each network slice and for an appropriate duration, at least one of: an UL/DL frame configuration; an appropriate reconfiguration timescale; a spectrum (subcarrier or group of subcarriers) in dependence on the obtained information relating to network performance (and/or any SLA parameters) for that particular network slice”; [0106] “Once the network slice has been created, the associated traffic load is monitored at regular time intervals in order to perform necessary adjustments, such as resizing the network slice (by changing the number of allocated subcarriers) depending on evolving UL/DL traffic demands, QoE/QoS and radio conditions, and/or the like.“); and
allocate resource of a first network slice in the plurality of network slices to a second network slice ([0033] disclsoing “each operator's (or tenant's) share of the base station's 5 resources (i.e. that operator's associated network slice) is governed by an appropriate service level agreement (SLA) between that tenant and the party operating the shared base station”; [0061] disclosing “configuration data for defining, for each service/tenant, the respective proportion of resources (network slice) of the ( shared) resources available via the base station”; [0106] disclosing resizing based resources used by slices depending of various factors; [0124] disclosing “ It will be appreciated that the ` share` of a network slice (of the resources of the shared base station) is not necessarily a fixed quantity because it may depend on the resource usage of other network slices, according to the applicable sharing rules and/or service level agreements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lin with the disclosure found in Samdanis because this can overcome issues with sharing resources among slices in network sharing and virtualization ([0023]-[0024]).


Regarding claim 2, Lin further discloses the method according to claim 1, wherein before obtaining the independent decision results, the method further comprises: 
receiving a request for instructing to create a network slice template (Fig. 2, [0059]), 
wherein the network slice template comprises a resource orchestration ratio parameter, and the resource orchestration ratio parameter is a maximum resource ratio of network slice instances allowed to be shared; creating the network slice template in response to the request; and creating based on the network slice template, network slice instances comprised in the first network slice ([0064], [0071]-[0072]).

Regarding claim 3, Lin 3. The method according to claim 2, wherein before determining the final decision results, the method further comprises: 
obtaining a total quantity of resources occupied by the first network slice and a resource orchestration ratio parameter value of the first network slice ([0064]), 
so that a quantity of the resources allocated from the first network slice to the second network slice is not greater than a product of the total quantity of resources occupied by the first network slice and the resource orchestration ratio parameter value of the first network slice, wherein the resource orchestration ratio parameter value of the first network slice is a minimum value of resource orchestration ratio parameter values of all the network slice instances comprised in the first network slice ([0070]-[0071]).

Regarding claim 5, Lin and Samdanis disclose the method according to claim 1, wherein determining the final decision results comprises: 
obtaining a predicted independent decision result of the first network slice; and when the predicted independent decision result of the first network slice is not scale-out, determining, by the slice management module, to allocate the resources of the first network slice to the second network slice, or when the predicted independent decision result of the first network slice is scale-out, determining, by the slice management module, not to allocate the resources of the first network slice to the second network slice (Lin: [0057]-[0058], [0062]-[0064], [0077]-[0078], [0093], [0115]; Samdanis: [0033]; [0061]; [0106]; [0124]).

Regarding claim 6, Lin disclose the method according to claim 1, wherein the independent decision results of a plurality of network slices are obtained by a slice management module (Figs. 1 and 2, [0057]-[0060], [0115]), wherein the final decision results for the plurality of network slices is determined by the slice management module and sent to the VIM by the slice management module ([0006], [0057]-[0058], [0061]-[0064], [0066]-[0068], [0077]-[0078], [0093], [0115]), and wherein the slice management module is deployed in a virtualized network function manager (VNFM), a network functions virtualization orchestrator (NFVO), or an operation support system (OSS)/business support system (BSS) (Lin: [0057]-[0058], [0060]-[0064]; [0113]).


Regarding claim 8, Lin discloses the method according to claim 6, wherein when the slice management module is deployed in the VNFM: 
sending the final decision results to the VIM through an interface between the VNFM and the VIM; or sending the final decision results to the NFVO through an interface between the VNFM and the NFVO, and then the NFVO forwards the final decision results to the VIM through an interface between the NFVO and the VIM; or sending the final decision results to the OSS/BSS, and the OSS/BSS sends the final decision results to the NFVO through an interface between the OSS/BSS and the NFVO, and then the NFVO sends the final decision results to the VIM through an interface between the NFVO and the VIM  (Lin: [0060]-[0064]; [0113], [0146]).

Regarding claim 9, Lin discloses the method according to claim 6, wherein when the slice management module is deployed in the NFVO: 
sending the final decision results to the VIM through an interface between the NFVO and the VIM; or sending the final decision results to the VNFM through an interface between the NFVO and the VNFM, and then the VNFM sends the final decision results to the VIM through an interface between the VNFM and the VIM (Lin: [0060]-[0064]; [0113], [0146]).

Regarding claim 10, Lin discloses the method according to claim 6, wherein when the slice management module is deployed in the OSS/BSS: 
sending the final decision results to the NFVO through an interface between the OSS/BSS and the NFVO, and then the NFVO forwards the final decision results to the VIM through an interface between the NFVO and the VIM (Lin: [0060]-[0064]; [0113], [0146]).

Regarding claim 21, Lin discloses the method according to claim 1, wherein obtaining the independent decision results comprises: 
receiving, by the slice management module, the independent decision result from each of the plurality of network slices; or receiving, by the slice management module, a service indicator and a resource indicator from each of the plurality of network slices, and determining the independent decision result of each network slice based on the service indicator and the resource indicator of each network slice ([0060]-[0064]; [0113]).

Regarding claims 11-13, 15-16, 18-20 and 22, the claims are directed towards an apparatus for managing resources of a network slice, comprising: an interface; a processor; and a non-transitory computer-readable storage medium storing a program which, when executed by the processor, causes the processor to perform the method of claims 1-3, 5-6, 8-10 and 21. Lin contemplates such embodiments ([0147]); therefore, claims 11-13, 15-16, 18-20 and 22 are rejected on the grounds presented above for claims 1-3, 5-6, 8-10 and 21.

Response to Arguments
Applicant's arguments filed 24 September 2020, hereafter “remarks”, have been fully considered but they are not persuasive. 

Claim Interpretation
Examiner interprets the feature “slice management module” and other features identified above as invoking 35 U.S.C. § 112 (f).

Claim Rejections - 35 USC § 112
Applicant has introduced issues in the amendments with respect to lack of clarity of the claims. Further, applicant’s reply is accepted as a bone fide attempt to respond to the previous office action; however, it appears that applicant has not effectively addressed clarity issues identified above with respect to claims 18-20 set forth in the previous office action. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 8-13, 15-16 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461